Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US16/25937.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.
Claims 1-7, 10-13, 51-52, 54-57, and 62-66 are pending.

Election/Restrictions
Applicant elected with traverse of Group I in the reply filed on June 5, 2020.  On July 27, 2020, during telephone conversation with Timothy Van Dyke, SEQ ID NO:3 was elected as the species of the oxalate degrading enzyme. 
The elected species, oxalate degrading enzyme having the amino acid sequence of SEQ ID NO:3 (Cb6301-D29, mutant of SEQ ID NO:2, wherein the 29 residues at the N-terminal has been truncated) is free of the prior art.  Therefore, examination has been extended to subsequent species, oxalate degrading enzyme having the amino acid Synechococcus elongatus PCC6301) or SEQ ID NO:40 (Synechococcus elongatus PCC6803), which were disclosed in the prior art, see the 102 and 103 rejections in the Office Action mailed on August 5, 2020.   
In the amendment filed on February 4, 2021, newly submitted claim 67 was amended to be directed to a composition comprising an oxalate-degrading enzyme comprising an amino acid sequence of SEQ ID NO:2 that is recombinantly expressed, which is disclosed in the prior art, see the 103 rejection in the Office Action mailed on August 5, 2020.  Further, claims 1-3 were amended to recite a composition comprising an oxalate-degrading enzyme comprising an amino acid sequence of any one of SEQ ID NOs: 3-39 or an amino acid sequence at least 95% identical thereto.  Therefore, examination was been extended to a subsequent species, an oxalate-degrading enzyme having an amino acid sequence of SEQ ID NO:3 or 4 or an amino acid sequence at least 95% identical to SEQ ID NO:3 or 4, which are disclosed in the prior art, see the 102 and 103 in the Office Action mailed on August 5, 2020. 
In the amendment filed on August 2, 2021, claims 1-2 were amended to recite an oxalate-degrading enzyme comprising the amino acid sequence of any one of SEQ ID NOs:3-39 or having at least 95% sequence identity thereto, which is free of the prior art.  However, claims 62-65 remain directed to a composition comprising an oxalate-degrading enzyme comprising an amino acid sequence of any one of SEQ ID NOs: 3-39 or an amino acid sequence at least 97% identical thereto.  A composition comprising an oxalate-degrading enzyme having an amino acid sequence of SEQ ID NO:3 or 4 or an amino acid sequence at least 97% identical to SEQ ID NO:3 or 4 are disclosed in the prior art, see the 102 and 103 below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Arguments
Applicant’s arguments, see middle of page 5, filed August 2, 2021, with respect to claims 1-7, 10-13, 51-52, 54-57, and 62-67 have been fully considered and are persuasive.  The rejection of claims 1-7, 10-13, 51-52, 54-57, and 62-67 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see bottom of page 7 through top of page 8, filed August 2, 2021, with respect to claim 66 has been fully considered and are persuasive.  The rejections of claim 66 under 35 U.S.C. 112(a) and 112(b) have been withdrawn.  
Applicant’s arguments, see bottom of page 5 through bottom of page 6, filed August 2, 2021, with respect to claims 1-7, 10-13, 51-52, 54-57, and 62-66 has been fully considered and are persuasive.  The rejections of claims 1-7, 10-13, 51-52, 54-57, and 62-66 under 35 U.S.C. 103 have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the phrase “amino acid sequence at least 95 identical thereto that comprises the mutation present in the respective sequences of SEQ ID Nos:3-39”.  The metes and bounds of this phrase in the context of the above claim are not clear to the Examiner.  The polypeptides having the amino acid sequence of SEQ ID NOs: 3-39 do not have mutations.  Instead, said polypeptides are mutants of SEQ ID NO:2.  Therefore, it is unclear what mutations are encompassed by the above phrase. Clarification is requested.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 62-65 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
an amino acid sequence of any of SEQ Nos: 3-39 or 4-39.  However, claims 62-65 depend from claim 2, which stipulates that the oxalate degrading enzyme comprises the amino acid sequence of any one of SEQ ID Nos: 3-39.  Therefore, claims 62-65 fail to further limit claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of oxalate-degrading enzyme fail to provide a sufficient description of the genus of polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   
The specification is limited to the disclosure of one representative species, specific mutants of a single oxalate decarboxylase having the amino acid sequence of SEQ ID NO:2 (Cb6301 which is a Synechococcus elongatus PCC 6301 OxDC), wherein the polypeptide has oxalate degrading activity, is a trimer at a pH below 3.0, and has one or more of the properties recited in claims 4-7, 10-13, and 51-52. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the specific mutants of a single OxDC described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for oxalate degrading activity, the absence of 
Therefore, there are no known or disclosed polypeptides having oxalate degrading activity other than specific mutants of SEQ ID NO:2, such as the mutant having the amino acid sequence of SEQ ID NO:3.  As of the filing date, there was no known or disclosed correlation between a structure other than specific mutants of SEQ ID NO:2 and having oxalate degrading activity. While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about oxalate degrading activity to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of mutants of a single oxalate decarboxylase of SEQ ID NO:2 as representative of other polypeptides having oxalate degrading activity. 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 62-65.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection. Applicants should note that the rejection has been amended in light of the amendment of the claims.   
the amino acid sequence of any one of SEQ ID NOs:3-39 or an amino acid sequence at least 95% identical thereto, the claims meet the written description requirement.  
This is not found persuasive. Claims 62-65 recite the limitation that the oxalate degrading enzyme comprises an amino acid sequence of any one of SEQ ID Nos: 3-39.  Therefore, claims 62-65 encompass a composition comprising any polypeptide comprising as little as any two contiguous amino acids of SEQ ID NO:3 3, or 4 or having at least 97% sequence identity to said any polypeptide, wherein the polypeptide has oxalate degrading activity. Therefore, the claims are drawn to a composition comprising a genus of polypeptides having unknown structure, wherein the polypeptide has the function of oxalate degrading activity. The specification is limited to one representative species, specific mutants of a single oxalate decarboxylase having the amino acid sequence of SEQ ID NO:2 (Cb6301 which is a Synechococcus elongatus PCC 6301 OxDC), wherein the polypeptide has oxalate degrading activity and is a trimer at a pH below 3.0. In view of the widely variant species encompassed by the genus, the specific mutants of a single OxDC described above is not enough and does not constitute a representative number of species to describe the whole genus.  
As discussed in the written description guidelines, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only a few species within the genus.  In the instant case the claimed genera of the claims includes species which are widely variant in structure.  As such, the description of solely functional features present in all members of the genus is insufficient to be representative of the attributes and features of the entire genus. 
Hence the rejection is maintained.
	
 Claims 62-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling specific mutants of a single oxalate decarboxylase having the amino acid sequence of SEQ ID NO:2 (Cb6301 which is a Synechococcus elongatus PCC 6301 OxDC), wherein the polypeptide has oxalate degrading activity, does not reasonably provide enablement any polypeptide having unknown structure and has the function of oxalate degrading activity.  The specification does not enable any person skilled in the art to which it pertains, or with 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the phrase “an amino acid sequence” as any two contiguous amino acids of SEQ ID NO: 3 or 4.  Therefore, the claims encompass a composition comprising any polypeptide comprising as little as any two contiguous amino acids of SEQ ID NO: 3 or 4 or having at least 97% sequence identity to said any polypeptide, wherein the polypeptide has oxalate degrading activity. Therefore, the claims are drawn to a composition comprising any polypeptide having unknown structure, wherein the polypeptide has the function of oxalate degrading activity.  Therefore, the claims are drawn to a composition comprising polypeptides having unknown structure, wherein the polypeptide has the function of oxalate degrading activity.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having oxalate Synechococcus elongatus PCC 6301 OxDC), wherein the polypeptide has oxalate degrading activity, is a trimer at a pH below 3.0, and has one or more of the properties recited in claims 4-7, 10-13, and 51-52.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any polypeptide having unknown structure and having oxalate degrading activity, and (b) a correlation between structure and the function of having oxalate degrading activity, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have oxalate degrading activity.  While enablement is not precluded by the necessity for routine 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having oxalate degrading activity or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within any polypeptide comprising as little as two contiguous amino acids of SEQ ID NO: 3 or 4 that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having oxalate degrading activity, (2) which segments within any polypeptide comprising as little as two contiguous amino acids of SEQ ID NO: 3 or 4 are essential for having 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to specific mutants of a single oxalate decarboxylase having the amino acid sequence of SEQ ID NO:2 (Cb6301 which is a Synechococcus elongatus PCC 6301 OxDC), wherein the polypeptide has oxalate degrading activity 2.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:3 or 4, or (2) structural elements required in a polypeptide having oxalate  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, Applicant has traversed the above rejection. Applicants should note that the rejection has been amended in light of the amendment of the claims.   
Applicant argues that since claims 1-2 have been amended to recite an oxalate degrading enzyme comprising the amino acid sequence of SEQ ID NOs:3-39 or an 
This is not found persuasive. Claims 62-65 recite the limitation that the oxalate degrading enzyme comprises an amino acid sequence of any one of SEQ ID Nos: 3-39.  Therefore, claims 62-65 encompass a composition comprising any polypeptide comprising as little as any two contiguous amino acids of SEQ ID NO:2, 3, or 4 or having at least 97% sequence identity to said any polypeptide, wherein the polypeptide has oxalate degrading activity. Therefore, the claims are drawn to a composition comprising polypeptides having unknown structure, wherein the polypeptide has the function of oxalate degrading activity. The specification is limited to specific mutants of a single oxalate decarboxylase having the amino acid sequence of SEQ ID NO:2 (Cb6301 which is a Synechococcus elongatus PCC 6301 OxDC), wherein the polypeptide has oxalate degrading activity, is a trimer at a pH below 3.0, and has one or more of the properties recited in claims 4-7, 10-13, and 51-52.  Even though the structure of some wild type oxalate-degrading enzymes and mutants thereof are taught, the claims are not limited to the specific mutant of SEQ ID NO:2, but to any mutants of any oxalate-degrading enzyme. As discussed above, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a specific knowledge of and guidance with regard to which specific amino acids in the protein's sequence, can be modified such that the modified polypeptide continues to have said claimed activity.  It is this specific guidance that applicants do not provide.  Without specific guidance, those skilled in the art will be subjected to undue experimentation of making and testing each of the enormously large number of mutants 
Hence the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 62-65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tottey (Protein-folding location can regulate manganese-binding versus copper- or zinc-binding.  Nature 455:1138-1142. S1-24 (2008). – cited previously on form PTO-892).
	It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Regarding 62-65, the 
Tottey discloses a composition comprising of a Synechococcus elongatus PCC 6803 cupin, an oxalate degrading enzyme (abstract and page 1141, right column). Regarding claims 62-65, the oxalate degrading enzyme of Tottey comprises at least two contiguous amino acids of SEQ ID NO: 3 or 4 and has at least 97% sequence identity thereto (see sequence alignment #2, and #3 below and see Figure S5).  Therefore, the reference of Tottey anticipates claims 62-65. 
In response to the previous Office Action, Applicant has traversed the above rejection. Applicants should note that the rejection has been amended in light of the amendment of the claims.   
Applicant argues that since claims 1-2 have been amended to recite an oxalate degrading enzyme comprising the amino acid sequence of SEQ ID NOs:3-39 or an amino acid sequence at least 95% identical thereto, Tottey fails to anticipate the instant claims.  
This is not found persuasive. Claims 1-2 are no longer rejected.  Claims 62-65 recite the limitation that the oxalate degrading enzyme comprises an amino acid sequence of any one of SEQ ID Nos: 3-39.  Therefore, claims 62-65 encompass a composition comprising any polypeptide comprising as little as any two contiguous amino acids of SEQ ID NO:3 or 4 or having at least 97% sequence identity to said any polypeptide, wherein the polypeptide has oxalate degrading activity. As discussed above in the rejection, the oxalate degrading enzyme of Tottey comprises at least two 
Hence the rejection is maintained. 

Conclusion

	Claims 1-7, 10-13, 51-52, 54-57, and 62-66 are pending.

	Claims 2-7, 10-13, 52, 56-57, and 62-66 are rejected.

	Claims 1, 51, and 54-55 are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            
Sequence alignment #1: “Qy”: SEQ ID NO:2 of the instant application and “Db”: oxalate decarboxylase of Tottey.

P73510_SYNY3
ID   P73510_SYNY3            Unreviewed;       394 AA.
AC   P73510;
DT   01-FEB-1997, integrated into UniProtKB/TrEMBL.
DT   01-FEB-1997, sequence version 1.
DT   16-JAN-2019, entry version 115.
DE   SubName: Full=Sll1358 protein {ECO:0000313|EMBL:BAA17550.1};
GN   OrderedLocusNames=sll1358 {ECO:0000313|EMBL:BAA17550.1};
OS   Synechocystis sp. (strain PCC 6803 / Kazusa).
OC   Bacteria; Cyanobacteria; Synechococcales; Merismopediaceae;
OC   Synechocystis.
OX   NCBI_TaxID=1111708 {ECO:0000313|EMBL:BAA17550.1, ECO:0000313|Proteomes:UP000001425};
RN   [1] {ECO:0000313|EMBL:BAA17550.1, ECO:0000313|Proteomes:UP000001425}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PCC 6803 / Kazusa {ECO:0000313|Proteomes:UP000001425};
RX   PubMed=8905231; DOI=10.1093/dnares/3.3.109;
RA   Kaneko T., Sato S., Kotani H., Tanaka A., Asamizu E., Nakamura Y.,
RA   Miyajima N., Hirosawa M., Sugiura M., Sasamoto S., Kimura T.,
RA   Hosouchi T., Matsuno A., Muraki A., Nakazaki N., Naruo K., Okumura S.,
RA   Shimpo S., Takeuchi C., Wada T., Watanabe A., Yamada M., Yasuda M.,
RA   Tabata S.;
RT   "Sequence analysis of the genome of the unicellular cyanobacterium
RT   Synechocystis sp. strain PCC6803. II. Sequence determination of the
RT   entire genome and assignment of potential protein-coding regions.";
RL   DNA Res. 3:109-136(1996).
RN   [2] {ECO:0000213|PDB:2VQA}
RP   X-RAY CRYSTALLOGRAPHY (2.95 ANGSTROMS) OF 35-394 IN COMPLEX WITH
RP   MANGANESE.
RX   PubMed=18948958; DOI=10.1038/nature07340;
RA   Tottey S., Waldron K.J., Firbank S.J., Reale B., Bessant C., Sato K.,
RA   Cheek T.R., Gray J., Banfield M.J., Dennison C., Robinson N.J.;
RT   "Protein-folding location can regulate manganese-binding versus
RT   copper- or zinc-binding.";
RL   Nature 455:1138-1142(2008).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; BA000022; BAA17550.1; -; Genomic_DNA.
DR   PIR; S77216; S77216.
DR   PDB; 2VQA; X-ray; 2.95 A; A/B/C=35-394.
DR   PDBsum; 2VQA; -.
DR   ProteinModelPortal; P73510; -.
DR   SMR; P73510; -.
DR   IntAct; P73510; 1.
DR   STRING; 1148.SYNGTS_0976; -.
DR   PaxDb; P73510; -.
DR   EnsemblBacteria; BAA17550; BAA17550; BAA17550.
DR   KEGG; syn:sll1358; -.
DR   HOGENOM; HOG000200624; -.
DR   InParanoid; P73510; -.
DR   KO; K01569; -.
DR   OMA; HPNNDEW; -.
DR   PhylomeDB; P73510; -.
DR   EvolutionaryTrace; P73510; -.
DR   Proteomes; UP000001425; Chromosome.
DR   GO; GO:0030288; C:outer membrane-bounded periplasmic space; HDA:UniProtKB.

DR   GO; GO:0045735; F:nutrient reservoir activity; IEA:InterPro.
DR   GO; GO:0033609; P:oxalate metabolic process; IEA:InterPro.
DR   Gene3D; 2.60.120.10; -; 2.
DR   InterPro; IPR017774; Bicupin_oxalate_deCO2ase/Oxase.
DR   InterPro; IPR006045; Cupin_1.
DR   InterPro; IPR014710; RmlC-like_jellyroll.
DR   InterPro; IPR011051; RmlC_Cupin_sf.
DR   Pfam; PF00190; Cupin_1; 2.
DR   SMART; SM00835; Cupin_1; 2.
DR   SUPFAM; SSF51182; SSF51182; 1.
DR   TIGRFAMs; TIGR03404; bicupin_oxalic; 1.
PE   1: Evidence at protein level;
KW   3D-structure {ECO:0000213|PDB:2VQA};
KW   Complete proteome {ECO:0000313|Proteomes:UP000001425};
KW   Manganese {ECO:0000213|PDB:2VQA};
KW   Metal-binding {ECO:0000213|PDB:2VQA};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001425}.
FT   DOMAIN       55    200       Cupin_1. {ECO:0000259|SMART:SM00835}.
FT   DOMAIN      237    379       Cupin_1. {ECO:0000259|SMART:SM00835}.
FT   METAL       101    101       Manganese 1; via tele nitrogen.
FT                                {ECO:0000213|PDB:2VQA}.
FT   METAL       103    103       Manganese 1; via tele nitrogen.
FT                                {ECO:0000213|PDB:2VQA}.
FT   METAL       108    108       Manganese 1. {ECO:0000213|PDB:2VQA}.
FT   METAL       147    147       Manganese 1; via tele nitrogen.
FT                                {ECO:0000213|PDB:2VQA}.
FT   METAL       283    283       Manganese 2; via tele nitrogen.
FT                                {ECO:0000213|PDB:2VQA}.
FT   METAL       285    285       Manganese 2; via tele nitrogen.
FT                                {ECO:0000213|PDB:2VQA}.
FT   METAL       290    290       Manganese 2. {ECO:0000213|PDB:2VQA}.
FT   METAL       329    329       Manganese 2; via tele nitrogen.
FT                                {ECO:0000213|PDB:2VQA}.
SQ   SEQUENCE   394 AA;  43151 MW;  896951D1D750497D CRC64;

  Query Match             72.3%;  Score 1501.5;  DB 194;  Length 394;
  Best Local Similarity   71.8%;  
  Matches  275;  Conservative   50;  Mismatches   51;  Indels    7;  Gaps    4;

Qy          4 KSKFFLGLLGVITCFVLIGSFCLPSLAQTQTWRSLSNVVWGKDLPAFSYPFSKTPLVDYD 63
              : :| |  | |:     :| |  |::||:: ||||||||||||||||:| ||||||| ||
Db         10 RRRFLLVGLSVL-LITFLGIF-TPTIAQSEQWRSLSNVVWGKDLPAFTYAFSKTPLVLYD 67

Qy         64 GGVTKQVGTYNFPVSKGMAGVYMTLKPGAIRELHWHANAAEWAYVIEGRTRVTLTNPDGQ 123
              || ||||||||||||||||||||:|:|||||||||||||||||||:|||||:|||:|:|:
Db         68 GGTTKQVGTYNFPVSKGMAGVYMSLEPGAIRELHWHANAAEWAYVMEGRTRITLTSPEGK 127

Qy        124 VQIADVDQGGLWYFPRGWGHSIEGIGPGTAKFLLVFNDGTFSEGATFSITDWLSHTPISW 183
              |:|||||:||||||||||||||||||| ||||||||||||||||||||:|||||||||:|
Db        128 VEIADVDKGGLWYFPRGWGHSIEGIGPDTAKFLLVFNDGTFSEGATFSVTDWLSHTPIAW 187

Qy        184 VQQNFGWSQDEVEKLPKKQVYISRYNPEVKPLDKTQSRNP--KVSRIVLPYTHNLLAEKP 241
              |::| ||:  :| :||||||||| | |   ||    |  |  : ::| :|:||||| ::|
Db        188 VEENLGWTAAQVAQLPKKQVYISSYGPASGPL---ASATPQGQTAKIEVPHTHNLLGQQP 244

Qy        242 RTSQAGNTLKLASAKEFPASFNMAGALLRLEPGAMRQLHWHPNADEWQYVLNGSMDLAVF 301
                |  || |:|||||||| |||| |||: ||||||||||||||||||||||:| ||| ||
Db        245 LVSLGGNELRLASAKEFPGSFNMTGALIHLEPGAMRQLHWHPNADEWQYVLDGEMDLTVF 304

Qy        302 ASEGKASMSRLQKGDVGYVPKGYGHALRNSSDQPLDVLIVFNDGDYQSIDLNDWIMSNPN 361
              |||||||:||||:|||||||||||||:|||| :|||:::||||||||||||: |: |||:
Db        305 ASEGKASVSRLQQGDVGYVPKGYGHAIRNSSQKPLDIVVVFNDGDYQSIDLSTWLASNPS 364

Qy        362 TVLDDVFQLSPQLLDKLPKESEI 384
              :|| : ||:||:|  ||| :  |
Db        365 SVLGNTFQISPELTKKLPVQDTI 387

 

Sequence alignment #2: “Qy”: SEQ ID NO:3 of the instant application and “Db”: oxalate decarboxylase of Tottey.


P73510_SYNY3
ID   P73510_SYNY3            Unreviewed;       394 AA.
AC   P73510;
DT   01-FEB-1997, integrated into UniProtKB/TrEMBL.
DT   01-FEB-1997, sequence version 1.
DT   26-FEB-2020, entry version 120.
DE   SubName: Full=Sll1358 protein {ECO:0000313|EMBL:BAA17550.1};
GN   OrderedLocusNames=sll1358 {ECO:0000313|EMBL:BAA17550.1};
OS   Synechocystis sp. (strain PCC 6803 / Kazusa).
OC   Bacteria; Cyanobacteria; Synechococcales; Merismopediaceae; Synechocystis;
OC   unclassified Synechocystis.
OX   NCBI_TaxID=1111708 {ECO:0000313|EMBL:BAA17550.1, ECO:0000313|Proteomes:UP000001425};
RN   [1] {ECO:0000313|EMBL:BAA17550.1, ECO:0000313|Proteomes:UP000001425}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PCC 6803 / Kazusa {ECO:0000313|Proteomes:UP000001425};
RX   PubMed=8905231; DOI=10.1093/dnares/3.3.109;
RA   Kaneko T., Sato S., Kotani H., Tanaka A., Asamizu E., Nakamura Y.,
RA   Miyajima N., Hirosawa M., Sugiura M., Sasamoto S., Kimura T., Hosouchi T.,
RA   Matsuno A., Muraki A., Nakazaki N., Naruo K., Okumura S., Shimpo S.,
RA   Takeuchi C., Wada T., Watanabe A., Yamada M., Yasuda M., Tabata S.;
RT   "Sequence analysis of the genome of the unicellular cyanobacterium
RT   Synechocystis sp. strain PCC6803. II. Sequence determination of the entire
RT   genome and assignment of potential protein-coding regions.";
RL   DNA Res. 3:109-136(1996).
RN   [2] {ECO:0000213|PDB:2VQA}
RP   X-RAY CRYSTALLOGRAPHY (2.95 ANGSTROMS) OF 35-394 IN COMPLEX WITH MANGANESE.
RX   PubMed=18948958; DOI=10.1038/nature07340;
RA   Tottey S., Waldron K.J., Firbank S.J., Reale B., Bessant C., Sato K.,
RA   Cheek T.R., Gray J., Banfield M.J., Dennison C., Robinson N.J.;
RT   "Protein-folding location can regulate manganese-binding versus copper- or
RT   zinc-binding.";
RL   Nature 455:1138-1142(2008).
CC   -!- COFACTOR:
CC       Name=Mn(2+); Xref=ChEBI:CHEBI:29035;
CC         Evidence={ECO:0000256|PIRSR:PIRSR617774-2};
CC       Note=Binds 2 manganese ions per subunit.
CC       {ECO:0000256|PIRSR:PIRSR617774-2};
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; BA000022; BAA17550.1; -; Genomic_DNA.
DR   PIR; S77216; S77216.
DR   PDB; 2VQA; X-ray; 2.95 A; A/B/C=35-394.
DR   PDBsum; 2VQA; -.
DR   SMR; P73510; -.
DR   IntAct; P73510; 1.
DR   STRING; 1148.1652630; -.

DR   EnsemblBacteria; BAA17550; BAA17550; BAA17550.
DR   KEGG; syn:sll1358; -.
DR   InParanoid; P73510; -.
DR   KO; K01569; -.
DR   OMA; HPNNDEW; -.
DR   PhylomeDB; P73510; -.
DR   EvolutionaryTrace; P73510; -.
DR   Proteomes; UP000001425; Chromosome.
DR   GO; GO:0030288; C:outer membrane-bounded periplasmic space; HDA:UniProtKB.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   GO; GO:0045735; F:nutrient reservoir activity; IEA:InterPro.
DR   GO; GO:0033609; P:oxalate metabolic process; IEA:InterPro.
DR   Gene3D; 2.60.120.10; -; 2.
DR   InterPro; IPR017774; Bicupin_oxalate_deCO2ase/Oxase.
DR   InterPro; IPR006045; Cupin_1.
DR   InterPro; IPR014710; RmlC-like_jellyroll.
DR   InterPro; IPR011051; RmlC_Cupin_sf.
DR   Pfam; PF00190; Cupin_1; 2.
DR   SMART; SM00835; Cupin_1; 2.
DR   SUPFAM; SSF51182; SSF51182; 1.
DR   TIGRFAMs; TIGR03404; bicupin_oxalic; 1.
PE   1: Evidence at protein level;
KW   3D-structure {ECO:0000213|PDB:2VQA};
KW   Manganese {ECO:0000213|PDB:2VQA, ECO:0000256|PIRSR:PIRSR617774-2};
KW   Metal-binding {ECO:0000213|PDB:2VQA, ECO:0000256|PIRSR:PIRSR617774-2};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001425}.
FT   DOMAIN          55..200
FT                   /note="Cupin type-1"
FT                   /evidence="ECO:0000259|SMART:SM00835"
FT   DOMAIN          237..379
FT                   /note="Cupin type-1"
FT                   /evidence="ECO:0000259|SMART:SM00835"
FT   METAL           101
FT                   /note="Manganese 1"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           101
FT                   /note="Manganese 1; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
FT   METAL           103
FT                   /note="Manganese 1"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           103
FT                   /note="Manganese 1; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
FT   METAL           108
FT                   /note="Manganese 1"
FT                   /evidence="ECO:0000213|PDB:2VQA,
FT                   ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           147
FT                   /note="Manganese 1"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           147
FT                   /note="Manganese 1; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
FT   METAL           283
FT                   /note="Manganese 2"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           283
FT                   /note="Manganese 2; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
FT   METAL           285
FT                   /note="Manganese 2"

FT   METAL           285
FT                   /note="Manganese 2; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
FT   METAL           290
FT                   /note="Manganese 2"
FT                   /evidence="ECO:0000213|PDB:2VQA,
FT                   ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           329
FT                   /note="Manganese 2"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           329
FT                   /note="Manganese 2; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
SQ   SEQUENCE   394 AA;  43151 MW;  896951D1D750497D CRC64;

  Query Match             76.9%;  Score 1482.5;  DB 218;  Length 394;
  Best Local Similarity   75.0%;  
  Matches  267;  Conservative   44;  Mismatches   40;  Indels    5;  Gaps    2;

Qy          2 QTQTWRSLSNVVWGKDLPAFSYPFSKTPLVDYDGGVTKQVGTYNFPVSKGMAGVYMTLKP 61
              |:: ||||||||||||||||:| ||||||| |||| ||||||||||||||||||||:|:|
Db         35 QSEQWRSLSNVVWGKDLPAFTYAFSKTPLVLYDGGTTKQVGTYNFPVSKGMAGVYMSLEP 94

Qy         62 GAIRELHWHANAAEWAYVIEGRTRVTLTNPDGQVQIADVDQGGLWYFPRGWGHSIEGIGP 121
              ||||||||||||||||||:|||||:|||:|:|:|:|||||:|||||||||||||||||||
Db         95 GAIRELHWHANAAEWAYVMEGRTRITLTSPEGKVEIADVDKGGLWYFPRGWGHSIEGIGP 154

Qy        122 GTAKFLLVFNDGTFSEGATFSITDWLSHTPISWVQQNFGWSQDEVEKLPKKQVYISRYNP 181
               ||||||||||||||||||||:|||||||||:||::| ||:  :| :||||||||| | |
Db        155 DTAKFLLVFNDGTFSEGATFSVTDWLSHTPIAWVEENLGWTAAQVAQLPKKQVYISSYGP 214

Qy        182 EVKPLDKTQSRNP--KVSRIVLPYTHNLLAEKPRTSQAGNTLKLASAKEFPASFNMAGAL 239
                 ||    |  |  : ::| :|:||||| ::|  |  || |:|||||||| |||| |||
Db        215 ASGPL---ASATPQGQTAKIEVPHTHNLLGQQPLVSLGGNELRLASAKEFPGSFNMTGAL 271

Qy        240 LRLEPGAMRQLHWHPNADEWQYVLNGSMDLAVFASEGKASMSRLQKGDVGYVPKGYGHAL 299
              : ||||||||||||||||||||||:| ||| |||||||||:||||:|||||||||||||:
Db        272 IHLEPGAMRQLHWHPNADEWQYVLDGEMDLTVFASEGKASVSRLQQGDVGYVPKGYGHAI 331

Qy        300 RNSSDQPLDVLIVFNDGDYQSIDLNDWIMSNPNTVLDDVFQLSPQLLDKLPKESEI 355
              |||| :|||:::||||||||||||: |: |||::|| : ||:||:|  ||| :  |
Db        332 RNSSQKPLDIVVVFNDGDYQSIDLSTWLASNPSSVLGNTFQISPELTKKLPVQDTI 387

Sequence alignment #3: “Qy”: SEQ ID NO:4 of the instant application and “Db”: oxalate decarboxylase of Tottey.

P73510_SYNY3
ID   P73510_SYNY3            Unreviewed;       394 AA.
AC   P73510;
DT   01-FEB-1997, integrated into UniProtKB/TrEMBL.
DT   01-FEB-1997, sequence version 1.
DT   12-AUG-2020, entry version 121.
DE   SubName: Full=Sll1358 protein {ECO:0000313|EMBL:BAA17550.1};
GN   OrderedLocusNames=sll1358 {ECO:0000313|EMBL:BAA17550.1};
OS   Synechocystis sp. (strain PCC 6803 / Kazusa).
OC   Bacteria; Cyanobacteria; Synechococcales; Merismopediaceae; Synechocystis;
OC   unclassified Synechocystis.
OX   NCBI_TaxID=1111708 {ECO:0000313|EMBL:BAA17550.1, ECO:0000313|Proteomes:UP000001425};
RN   [1] {ECO:0000313|EMBL:BAA17550.1, ECO:0000313|Proteomes:UP000001425}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].

RX   PubMed=8905231; DOI=10.1093/dnares/3.3.109;
RA   Kaneko T., Sato S., Kotani H., Tanaka A., Asamizu E., Nakamura Y.,
RA   Miyajima N., Hirosawa M., Sugiura M., Sasamoto S., Kimura T., Hosouchi T.,
RA   Matsuno A., Muraki A., Nakazaki N., Naruo K., Okumura S., Shimpo S.,
RA   Takeuchi C., Wada T., Watanabe A., Yamada M., Yasuda M., Tabata S.;
RT   "Sequence analysis of the genome of the unicellular cyanobacterium
RT   Synechocystis sp. strain PCC6803. II. Sequence determination of the entire
RT   genome and assignment of potential protein-coding regions.";
RL   DNA Res. 3:109-136(1996).
RN   [2] {ECO:0000213|PDB:2VQA}
RP   X-RAY CRYSTALLOGRAPHY (2.95 ANGSTROMS) OF 35-394 IN COMPLEX WITH MANGANESE.
RX   PubMed=18948958; DOI=10.1038/nature07340;
RA   Tottey S., Waldron K.J., Firbank S.J., Reale B., Bessant C., Sato K.,
RA   Cheek T.R., Gray J., Banfield M.J., Dennison C., Robinson N.J.;
RT   "Protein-folding location can regulate manganese-binding versus copper- or
RT   zinc-binding.";
RL   Nature 455:1138-1142(2008).
CC   -!- COFACTOR:
CC       Name=Mn(2+); Xref=ChEBI:CHEBI:29035;
CC         Evidence={ECO:0000256|PIRSR:PIRSR617774-2};
CC       Note=Binds 2 manganese ions per subunit.
CC       {ECO:0000256|PIRSR:PIRSR617774-2};
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; BA000022; BAA17550.1; -; Genomic_DNA.
DR   PIR; S77216; S77216.
DR   PDB; 2VQA; X-ray; 2.95 A; A/B/C=35-394.
DR   PDBsum; 2VQA; -.
DR   SMR; P73510; -.
DR   IntAct; P73510; 1.
DR   STRING; 1148.1652630; -.
DR   PaxDb; P73510; -.
DR   EnsemblBacteria; BAA17550; BAA17550; BAA17550.
DR   KEGG; syn:sll1358; -.
DR   eggNOG; COG2140; Bacteria.
DR   InParanoid; P73510; -.
DR   KO; K01569; -.
DR   OMA; HPNNDEW; -.
DR   PhylomeDB; P73510; -.
DR   EvolutionaryTrace; P73510; -.
DR   Proteomes; UP000001425; Chromosome.
DR   GO; GO:0030288; C:outer membrane-bounded periplasmic space; HDA:UniProtKB.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   GO; GO:0045735; F:nutrient reservoir activity; IEA:InterPro.
DR   GO; GO:0033609; P:oxalate metabolic process; IEA:InterPro.
DR   Gene3D; 2.60.120.10; -; 2.
DR   InterPro; IPR017774; Bicupin_oxalate_deCO2ase/Oxase.
DR   InterPro; IPR006045; Cupin_1.
DR   InterPro; IPR014710; RmlC-like_jellyroll.
DR   InterPro; IPR011051; RmlC_Cupin_sf.
DR   Pfam; PF00190; Cupin_1; 2.
DR   SMART; SM00835; Cupin_1; 2.
DR   SUPFAM; SSF51182; SSF51182; 1.
DR   TIGRFAMs; TIGR03404; bicupin_oxalic; 1.
PE   1: Evidence at protein level;
KW   3D-structure {ECO:0000213|PDB:2VQA};
KW   Manganese {ECO:0000213|PDB:2VQA, ECO:0000256|PIRSR:PIRSR617774-2};
KW   Metal-binding {ECO:0000213|PDB:2VQA, ECO:0000256|PIRSR:PIRSR617774-2};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001425}.
FT   DOMAIN          55..200

FT                   /evidence="ECO:0000259|SMART:SM00835"
FT   DOMAIN          237..379
FT                   /note="Cupin type-1"
FT                   /evidence="ECO:0000259|SMART:SM00835"
FT   METAL           101
FT                   /note="Manganese 1"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           101
FT                   /note="Manganese 1; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
FT   METAL           103
FT                   /note="Manganese 1"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           103
FT                   /note="Manganese 1; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
FT   METAL           108
FT                   /note="Manganese 1"
FT                   /evidence="ECO:0000213|PDB:2VQA,
FT                   ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           147
FT                   /note="Manganese 1"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           147
FT                   /note="Manganese 1; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
FT   METAL           283
FT                   /note="Manganese 2"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           283
FT                   /note="Manganese 2; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
FT   METAL           285
FT                   /note="Manganese 2"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           285
FT                   /note="Manganese 2; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
FT   METAL           290
FT                   /note="Manganese 2"
FT                   /evidence="ECO:0000213|PDB:2VQA,
FT                   ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           329
FT                   /note="Manganese 2"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR617774-2"
FT   METAL           329
FT                   /note="Manganese 2; via tele nitrogen"
FT                   /evidence="ECO:0000213|PDB:2VQA"
SQ   SEQUENCE   394 AA;  43151 MW;  896951D1D750497D CRC64;

  Query Match             74.1%;  Score 1501;  DB 234;  Length 394;
  Best Local Similarity   72.2%;  
  Matches  273;  Conservative   48;  Mismatches   43;  Indels   14;  Gaps    3;

Qy          8 FVLIGSFCL---------PSLAQTQTWRSLSNVVWGKDLPAFSYPFSKTPLVDYDGGVTK 58
              |:|:|   |         |::||:: ||||||||||||||||:| ||||||| |||| ||
Db         13 FLLVGLSVLLITFLGIFTPTIAQSEQWRSLSNVVWGKDLPAFTYAFSKTPLVLYDGGTTK 72

Qy         59 QVGTYNFPVSKGMAGVYMTLKPGAIRELHWHANAAEWAYVIEGRTRVTLTNPDGQVQIAD 118
              ||||||||||||||||||:|:|||||||||||||||||||:|||||:|||:|:|:|:|||
Db         73 QVGTYNFPVSKGMAGVYMSLEPGAIRELHWHANAAEWAYVMEGRTRITLTSPEGKVEIAD 132


              ||:||||||||||||||||||| ||||||||||||||||||||:|||||||||:||::| 
Db        133 VDKGGLWYFPRGWGHSIEGIGPDTAKFLLVFNDGTFSEGATFSVTDWLSHTPIAWVEENL 192

Qy        179 GWSQDEVEKLPKKQVYISRYNPEVKPLDKTQSRNP--KVSRIVLPYTHNLLAEKPRTSQA 236
              ||:  :| :||||||||| | |   ||    |  |  : ::| :|:||||| ::|  |  
Db        193 GWTAAQVAQLPKKQVYISSYGPASGPL---ASATPQGQTAKIEVPHTHNLLGQQPLVSLG 249

Qy        237 GNTLKLASAKEFPASFNMAGALLRLEPGAMRQLHWHPNADEWQYVLNGSMDLAVFASEGK 296
              || |:|||||||| |||| |||: ||||||||||||||||||||||:| ||| |||||||
Db        250 GNELRLASAKEFPGSFNMTGALIHLEPGAMRQLHWHPNADEWQYVLDGEMDLTVFASEGK 309

Qy        297 ASMSRLQKGDVGYVPKGYGHALRNSSDQPLDVLIVFNDGDYQSIDLNDWIMSNPNTVLDD 356
              ||:||||:|||||||||||||:|||| :|||:::||||||||||||: |: |||::|| :
Db        310 ASVSRLQQGDVGYVPKGYGHAIRNSSQKPLDIVVVFNDGDYQSIDLSTWLASNPSSVLGN 369

Qy        357 VFQLSPQLLDKLPKESEI 374
               ||:||:|  ||| :  |
Db        370 TFQISPELTKKLPVQDTI 387